Title: To George Washington from Thomas Law, 22 December 1797
From: Law, Thomas
To: Washington, George



Dear Sir.
Washington 22 Deer 1797.

I am favored with your informn respectg my Pointer which I was afraid had been stolen—you will oblige me by ordering it when any one goes to Alexandria to be delivered to Guy Atkinson. Eliza joins me in expressing affe. regards & a grateful sense of your kindnesses—We unite in wishing you & Mrs Washington health & happiness for many Years to come, & that you may enjoy the pleasing prospect of the prosperity occasioned to your Country by many sacrifices.
You will be glad to hear that the State of Maryland will certainly aid the Potowmac Company, & also I believe the Commissioners of this City—perhaps the next Years progress may give confidence but with Mr Young & others I despond. Alexandria & George Town are two magnets to attract inhabitants, & the Commrs neither bring the Office of record into the City nor reside themselves among us. a few months ago an Englishman offered to build an Hotel near the Capitol which is in the Centre & to build an Office fire proof if the Commrs would remove to it—they agreed if he would build 6 three Story houses—he replied that he would build two three Stories which added to Dermots new House & Mr Ralphs would be more than adequate for all the Officers but if more were wanted he would build them—What was their answer after having made the negotiation themselves—“Sir We will remove when we think it expedient, but we deem it an

improper subject for negotiation”—Mr White was surprised at this & thought that the business would have been settled & that the City would have obtained a Nidus—the Englishman after delaying six weeks went away—Candor obliges me to mention this to You—I was to have advanced largely for the buildings proposed, & if the plan had taken place many would have come forward—I do not conceive that Mr Scot can be influenced by his House being at one end of the City & by his holding a mortgage with two George town people on City Lots near George Town to the Amt of 120000 Ds. but men are deterred & say “where the treasure is there will the heart be also” & are convinced by his fixing out of the City that he cannot have much predilection for it—Pardon this intrusion, it is to justify my own backwardness & to assign the reason. With esteem & respect yrs mt ob. s.

T. Law


That my opinions may have some weight & that you may have some pleasure I enclose the flattering expressions of Marquis Cornwallis respecting one who has the honor to be allied to You.

